Citation Nr: 0008975	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  96-13 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought.  The 
veteran, who had active service from April 1947 to January 
1950, and from January 1951 to December 1953, appealed that 
decision.

In April 1999, the Board remanded this claim for further 
development.  Following the RO's completion of the requested 
actions, the claim has again been referred to the Board for 
review.


FINDING OF FACT

There is no competent medical evidence contained within the 
claims file that reflects that the veteran has been diagnosed 
as having PTSD.


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

This matter was remanded by the Board in April 1999 for 
records retrieval and the conduct of a VA psychiatric 
examination.  The Board therein requested that the RO inquire 
of the veteran as to any prior or current VA treatment for a 
psychiatric disorder.  In June 1999, the RO sent the veteran 
a letter asking whether he had received any VA treatment for 
a psychiatric disorder, to which the veteran did not respond.  
The April 1999 remand also requested that another VA 
examination be performed, as the veteran's mental status 
appeared to be radically different to different VA examiners 
who performed various portions of the March 1995 VA 
examination.  In a VA Form 119, Report of Contact, of June 
1999 it was noted that the veteran did not plan to appear for 
a VA examination, and that he sought a decision based upon 
the evidence of record.  (That form indicated that the 
veteran was contacted via telephone.)  The veteran in fact 
did not appear for a scheduled VA psychiatric examination in 
July 1999.  Inasmuch as the record reveals that the RO 
complied fully with the remand directives, and in view of the 
fact that neither the veteran, nor his representative, has 
advanced any argument as to the absence of full compliance 
with the Board's development requests, further development 
action is not indicated.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  However, the threshold 
question in any claim for VA benefits is whether the claim is 
well grounded, and in this instance, it is noted that the RO 
has denied the claims in question on the basis of not being 
well grounded.  

It is the veteran who has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A claim for service connection for PTSD is well grounded 
where the veteran submits (1) medical evidence of a current 
disability; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  38 C.F.R. 
§ 3.304(f) (1999); see also, Gaines v. West, 11 Vet. App. 353 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  

In the absence of a showing of a medical diagnosis of PTSD, 
the Board finds that the veteran's claim for service 
connection for PTSD is not well grounded, and must be denied 
on this basis.

As noted in the April 1999 Board remand, the veteran served 
in combat in Korea during the Korean War, and received a 
Combat Infantryman Badge as a result.  There is also 
evidence, albeit unverified, in the form of the veteran's own 
statement offered in his February 1995 claim for benefits 
that he was a prisoner-of-war of the North Korean government 
for about four hours.  The undersigned concludes, however, 
that the existence and sufficiency of an in-service stressor 
is not in dispute in the context of the instant appeal.  
Rather, this case turns on the fact that no medical 
professional has ever offered an opinion that the veteran has 
PTSD. 

As a result of his claim for service connection for several 
disorders, including PTSD, the veteran was provided a multi-
part VA examination in March 1995.  While PTSD was noted 
historically by the examiner who performed the orthopedic 
portion of the examination, the examiner who performed the 
PTSD portion of the examination found that, while the veteran 
indeed served in combat, he did not have PTSD as an Axis I 
diagnosis.  In explaining this result, the examiner stated 
that while the veteran did report dreams, these did not 
interfere with his daily living.  Further, whatever sleep 
problems the veteran also faced were noted to have abated 
over the previous seven years.  As noted in the April 1999 
remand, however, the examiners who conducted different 
portions of the examination characterized the veteran's 
demeanor quite differently, with the orthopedic examiner 
finding the veteran disoriented and displaying loose 
sentences and inappropriate giggles, and the psychiatric 
examiner finding the veteran oriented to all three spheres.

In June 1996, the veteran's private physician, Frank P. 
Crowe, M.D., informed the RO that he had been treating the 
veteran for recurring nightmares about the Korean War since 
1995, and that these nightmares had become more frequent.  No 
diagnosis of PTSD was noted by Dr. Crowe.  The RO then 
scheduled the veteran for another VA examination in October 
1996, but the veteran failed to appear.  He then failed to 
respond to the RO's request for information in June 1999 and 
again failed to report for the scheduled VA examination in 
July 1999.

When service connection cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655 (1999).  The 
veteran it is noted has not related any reason why he failed 
to appear for a VA examination that may have assisted him in 
the prosecution of his claim for service connection for PTSD.

The evidence of record does not reflect that the veteran has 
ever been diagnosed as having PTSD.  While the examiner who 
performed the orthopedic portion of the March 1995 VA 
examination did comment on a history of PTSD, the Court has 
held that a medical history, merely because it is transcribed 
by a medical professional, does not rise to competent medical 
evidence, including a current diagnosis.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Thus, a history cannot serve as a 
current diagnosis.  When examined the same day by the 
psychiatric examiner, the veteran was not diagnosed as having 
PTSD and further efforts by the RO to obtain a diagnosis on 
the veteran's behalf were unfruitful.  Lastly, any statements 
by the veteran himself that he has PTSD cannot serve to well 
ground his claim in the absence of a showing that he has the 
medical background or expertise to offer any such opinion.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

In the absence of evidence of a claimed disability, there can 
be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992), Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  As the veteran has not presented evidence that he 
currently has a PTSD diagnosis, a claim for such is not 
plausible, and must be denied as not well grounded.  See 
38 C.F.R. § 3.304(f); Cohen, supra.  Moreover, there is no 
duty to assist the veteran in the development of pertinent 
facts and any error by the Board in the remanding of this 
matter in April 1999 is deemed to have been harmless.  See 
Morton v. West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  

As the foregoing explains the requirements of a well-grounded 
claim for PTSD, the Board views its prior discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application for his claim of service connection.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  Moreover, 
the Board is not aware of any relevant evidence which may 
exist, or could be obtained, which, if true, would render the 
claim in question "plausible" and thus require VA to notify 
the veteran of said relevant evidence in order that he may 
complete his application for the claim for service connection 
herein at issue.  See McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997) (per curiam).


ORDER

Service connection for PTSD is denied.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals


 

